Citation Nr: 1228757	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-49 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for scoliosis of the spine.

2.  Entitlement to service connection for a back disorder, to include scoliosis of the spine and degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to bilateral knee and/or back disorders.

6.  Entitlement to a compensable disability rating for service-connected hemorrhoids. 



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active service from November 1974 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina granted service connection for pseudofolliculitis barbae (30% from January 22, 2008); denied service connection for erectile dysfunction, right knee arthritis, left knee arthritis, and migraine headaches; denied a claim to reopen for service connection for scoliosis and degenerative disc disease of the thoracolumbar spine; and denied a compensable rating for service-connected hemorrhoids.  The Veteran submitted a Notice of Disagreement as to the January 2009 rating decision in March 2009 but only disagreed with the denial of service connection for erectile dysfunction, right knee arthritis, and left knee arthritis; the denial to reopen a claim for service connection for scoliosis and degenerative disc disease of the thoracolumbar spine; and the denial of a compensable disability rating for service-connected hemorrhoids.  He perfected his appeal as to these claims.  

The Board also notes that the Veteran added hypertension as an issue that he disagreed with in the January 2009 rating decision; however, no claim for service connection for hypertension had been adjudicated therein.  The RO construed this statement as a new claim.  By a July 2009 rating decision, the RO denied service connection for hypertension.  As the Veteran did not express disagreement with that denial, it is final and that issue is not presently on appeal. 38 U.S.C.A. § 7105.  
The Board further notes that the RO treated the Veteran's new claim for service connection for a "back condition" as a claim to reopen for service connection for scoliosis and degenerative disc disease of the thoracolumbar spine.  The current medical evidence shows that the Veteran is now diagnosed to have degenerative disc disease of his lumbar spine.  The Board points out, however, that, at the time of the previous denial in April 1979, there was no evidence that the Veteran had degenerative disc disease of his thoracolumbar spine and such a claim for service connection was not adjudicated.  Rather, the claim denied in the April 1979 rating decision was solely one for service connection for scoliosis of the spine.  A claim is one to reopen if it is based upon the same factual basis of a previously denied claim for service connection.  38 U.S.C.A. § 7104(b).  However, a claim is not based upon the same factual basis if it is based upon a different distinctly and properly diagnosed disease or injury.  Rather it is a separate and distinct claim that must be considered independently from the prior claimed disease or injury.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Degenerative disc disease of the lumbar spine is a properly diagnosed disease that is distinct from scoliosis of the spine.  Consequently, the Board finds that the Veteran's new claim for a "back condition" encompasses both a claim to reopen for service connection for scoliosis of the back and an original claim for service connection for degenerative disc disease of the thoracolumbar spine. However, as discussed below, the Board reopens the Veteran's prior claim for service connection for scoliosis of the spine; thus, the claims for service connection for scoliosis and degenerative disc disease have been combined into one issue.  Hence, the Board has recharacterized the relevant issues as are stated on the previous page.

Issues 2-6 are addressed in the REMAND portion below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for scoliosis of the spine in an April 1979 rating decision.  The Veteran did not perfect an appeal of that decision, and it is final.
2.  Some of the new evidence received after April 1979 in support of the Veteran's claim to reopen for service connection for scoliosis of the spine raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The April 1979 RO rating decision that denied service connection for scoliosis of the spine is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has been received, and the Veteran's claim for service connection for scoliosis of the spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the claim for service connection for scoliosis of the spine, which represents a complete grant of the benefit sought on appeal as to this issue.  No discussion of VA's duty to notify and assist is therefore necessary.

The RO previously denied service connection for scoliosis of the spine in a rating decision issued in April 1979.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  Although the Veteran initiated an appeal by filing a timely Notice of Disagreement, he failed to perfect an appeal by responding to the Statement of the Case issued in August 1979.  The April 1979 rating decision denying service connection for scoliosis of the spine is final.  38 U.S.C.A. § 7105.  
VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, April 1979 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Recently, the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

New evidence received since April 1979 consist of the Veteran's statements in support of his claim, VA and private treatment records, and lay statements received in June 2008.  The Board finds that some of this evidence is sufficient to trigger VA's duty to assist in providing a medical opinion and, therefore, is material evidence to reopen the claim.  Specifically the Board finds that the Veteran's statements in support of his claim as well as his recorded report of history seen in the medical records-that he has had a continuity of low back pain since service-raises the question of whether there was in fact permanent aggravation of his pre-existing scoliosis during service.  

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  38 U.S.C.A. §§ 1111 and 1132.  In this case, the Veteran's entrance medical examination noted the existence of a mild scoliosis, which was shown to be asymptomatic.  Therefore, the Veteran is not entitled to the presumption of soundness for this condition.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be established if the competent and credible evidence of record establishes that the disability was incurred in service.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, when reading the Veteran's reports of continuous symptoms in relation to the record as a whole, the Board finds that it indicates that there may have been an aggravation of the Veteran's scoliosis of the spine during service and, therefore, raises the possibility of substantiating the claim.  Furthermore, this evidence raises VA's duty to assist in obtaining a medical examination and opinion as to whether the evidence establishes that the Veteran's scoliosis was aggravated during service.  

Thus, the Board finds that the evidence received subsequent to April 1979 is new and material and serves to reopen the claim for service connection for scoliosis of the spine.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist him in developing his claim.  This is detailed in the REMAND below.

ORDER

New and material evidence having been received, the claim for service connection for scoliosis of the spine is reopened, and the claim is granted to that extent.


REMAND

The Board finds that remand of the remainder of the Veteran's claims is necessary for additional development and appropriate adjudication.
Back Disorder (to Include Scoliosis of the Spine and Degenerative Disc Disease of the Thoracolumbar Spine)

As discussed in the Introduction section above, the Board finds that the Veteran's claim for a back condition encompasses both a claim to reopen for service connection for scoliosis of the spine and an original claim for service connection for degenerative disc disease of the thoracolumbar spine.  Having reopened the claim for service connection for scoliosis of the spine, the Board will now consider the Veteran's claim as one for a back disorder to include scoliosis and degenerative disc disease of the thoracolumbar spine.

The Board finds that remand for a VA examination is warranted.  The evidence shows that the Veteran was noted upon entry into service to have mild scoliosis that was asymptomatic.  During service, he had complaints of low back pain that were mostly attributed to his pre-existing scoliosis; however, there is one treatment note from September 1977 in which he reported pain in his low back after doing some heavy lifting and the impression was lumbar strain.  The service treatment records, however, do not contain any complaints of or treatment for an injury to the low back as the result of a any particular parachute jump.  The Veteran was placed on permanent profile in December 1977 due to his scoliosis with low back pain.  Despite that, there are two subsequent service treatment notes that show continued complaints of low back pain.  The Report of Medical Examination at the time of the Veteran's separation in December 1978 shows a finding of deviation of spine (scoliosis).  

Immediately after discharge from service, the Veteran filed a claim for service connection.  In conjunction with that claim, he underwent a VA examination in March 1979.  At this examination, the Veteran reported an injury to his back in a parachute jump in 1974 for which he was treated on sick call, given muscle relaxants and physiotherapy for several weeks and then was placed on permanent profile with no parachute jumping, etc.  (The Board notes that the service treatment records demonstrate that the Veteran underwent physiotherapy for complaints of low back pain and was placed on permanent profile in 1977 rather than 1974.)  The examiner's assessment, based upon X-ray evidence, was dextroscoliosis of the mid dorsal spine at T6 to T8 an rotational torsion of the lumbar spine.

In addition to the above medical evidence, the record shows that the Veteran has consistently reported having low back pain since service as seen in his statements submitted to VA in support of his claim and in his reported history recorded in the medical records.

Also, current medical evidence shows that the Veteran is currently diagnosed to have degenerative disc disease of his lumbar spine as demonstrated by magnetic resonance imaging (MRI) study conducted in May 2005.  Although the evidence had shown the Veteran had scoliosis of the thoracolumbar spine, the last X-ray evidence is from 1983.  A recent VA X-ray report from August 2008 failed to note the presence of any scoliosis although it did note disc space narrowing at the L1 to L4 levels and gave an impression of mild multilevel degenerative disc disease.  It seems unlikely that the scoliosis would have resolved, but efforts should be made to confirm that it still exists given the lack of current evidence.

Consequently, the Board finds that a VA examination is needed to confirm what disorders the Veteran currently has involving his spine and to obtain medical opinions relating to all current disorders found on examination.

Bilateral Knee Disorder

In January 2008, the Veteran filed a claim actually seeking a compensable disability rating for "bilateral knee pains."  The Veteran, however, had not been service-connected for any knee disabilities and, therefore, the RO took his claim as one for service connection and characterized the condition as arthritis based upon the private medical evidence obtained.  

The Board notes that the medical evidence shows the Veteran was first seen for complaints of pain in both knees on January 8, 2008, in the VA Medical Center emergency room.  He related he has had this pain for about 30 years since his jumping from airplanes and was requesting braces.  He was seen again in the emergency room on January 16, 2008, at which time he also complained of pain his both knees that "all started after he parachute jumped."  

Private treatment records show the Veteran was initially seen on January 17, 2008, by his private primary care physician for complaints of chronic knee pain/locking for 30 years secondary to jumping in the military.  X-rays obtained that day demonstrated early changes of osteoarthritis in both knees.  He was referred to an orthopedist whom he initially saw on February 20, 2008.  He related that he has had chronic pain in his knees dating from a parachute accident in 1977 when he had a bad landing with his knees straight.  He rated his pain as 7 on a scale of 1 to 10, and described his pain as constant, aching, and throbbing.  He reported his pain has gotten progressively worse over time, and it is aggravated by standing, walking, kneeling, squatting and bending.  Physical examination showed no obvious deformity of the knees.  There was full range of motion of the knees.  He had mild crepitus and marked medial joint line tenderness bilaterally.  It was noted that X-rays of the knees were reviewed and showed very minimal arthritis change.  The impression was bilateral knee pain of questionable etiology.  The Veteran was referred for MRI studies of both knees, which were accomplished on February 22, 2008.  MRI of the right knee showed mild effusion, a focal meniscal tear within the posterior horn of the right medial meniscus, and early/mild tricompartmental degenerative changes.  There was no evidence of acute osseous or ligamentous abnormality.  MRI of the left knee showed a mild effusion and early/mild tricompartmental degenerative changes.  There was no evidence of acute osseous, meniscal or ligamentous abnormality.  Follow up treatment note with the orthopedist indicates that the recent MRIs were reviewed and basically showed some mild arthritis with no significant meniscal pathology.  He was referred to VA for continued treatment.

Subsequent VA treatment records show continued complaints of bilateral knee pain.  The report of X-rays conducted in August 2008 of the knees, however, indicates that there was no evidence of fracture, dislocation, abnormal periarticular soft tissue calcifications or substantial changes of erosive or degenerative arthritis.  In addition, no effusions were demonstrated.

The Veteran submitted a statement from his private orthopedist dated in February 2008 in which this physician stated that he "thinks [the Veteran's] arthritis is a direct result of his parachute injury while he was on active duty.  At this point he does have ongoing disability due to his knee arthritis."

The Veteran has also submitted multiple lay statements from family and friends that relate his complaints of pain in his knees and his report that his pain had its onset in service.

The Veteran underwent a VA joints examination in October 2008.  At this examination, the Veteran stated that he has chronic knee pain which he dates back to the time he was in the military service and he stated that this came on after hard parachute landings.  He did not, however, relate his bilateral knee pain to any specific incident.  He also gave a significant post-service occupational history of manual labor.  He reported that, following service, he worked for about 10 to 12 years pruning and cutting down trees.  He also reported that, for the last 10 to 15 years, he had been working with the Postal Service as a mail carrier, which required extensive walking.  He related that he recently (seven months before) had to take a transfer to an inside job sorting mail because he was unable to continue as a mail carrier because of the strain on his knees from walking all day.  He stated that now his knees hurt all the time, worse with weight bearing and sitting with his knees flexed.  On physical examination, the knees extended to 0 degrees (with grimace of pain at full extension).  In a supine position, he would flex his knees only to about 60 or 70 degrees; however, with him sitting, flexion to 90 degrees was attained.  Any effort to check drawer sign, McMurray's or lateral or medial movement, he found very painful and cried out and this part of the examination was discontinued.  Both knees reacted the same way with range of motion and with checking for stability.  He was unable to do repetitive motion.  

Review of his records indicated that knee X-rays done in August 2008 was normal.  Records also indicate that MRI of his knees showed some degenerative changes.  The examiner noted that the Veteran was very reactive to any palpation of the knees, any pressure on the patellae, and any pressure or palpation of the medial joint line.  The examiner stated that the Veteran reacted more than is usually found for any degenerative joint disease or any patellofemoral syndrome type condition.

The examiner did not really give a diagnosis of what is causing the Veteran's bilateral knee pain.  Instead he jumped directly to the question of whether or not his present knee condition is secondary to the military service and namely the Veteran's parachute jump activity.  The examiner stated that the Veteran had led a busy active life up until the last year from the history he obtained.  He noted that, although the Veteran stated he has had continuous knee pain, he was able to do all sorts of things such as climb trees, be a mail carrier and do some sports activities, also mow his lawn and things like that, so he has had a very full 30 years of activity and now he has this increased unbearable knee pain that has come on in the past year.  This is with minimal X-ray changes.  The examiner noted that there is nothing in the record to indicate that the Veteran had any knee injury in the service; therefore, he opined it is less likely than not that his present knee condition is a problem that started in the military service.  There is no indication that the Veteran was having a great deal of problems over the years with the type of activity that he was doing, and he certainly was not requiring a lot of medical attention for knee problems over the years. 

The Board finds this medical opinion to be insufficient.  First, the examiner did not give a diagnosis of what the "present knee condition" is.  In other words, he failed to identify the pathology causing the Veteran's bilateral knee pain.  It does appear that the examiner believed that the Veteran's pain was excessive and his reaction to the examination in excess of what would be expected for someone with degenerative joint disease or any patellofemoral syndrome type condition.  If the examiner was unable to render a diagnosis because of this, however, he should have said so and explained why.  Second, although the examiner acknowledged the Veteran's report of knee pain since service, he disregarded the report of continuity of symptoms simply because the Veteran was able to have a "very full 30 years of activity" until just the last year.  The fact that the Veteran was able to work and conduct some recreational activities during those 30 years until having an increase in pain over the prior year, however, is not sufficient reason to disregard the Veteran's report of continuing symptoms of knee pain since service.  Furthermore, the examiner failed to take into consideration other positive evidence of record in the form of the private orthopedist's medical opinion and the lay statements.  It appears, instead, that the examiner focused on the fact that the Veteran's knee pain did not become debilitating until during the year prior to the examination in addition to the lack of medical evidence of injury and treatment in service as the rationale for his medical opinion.  The Board finds this rationale to be insufficient given the other evidence of record.  

Consequently, a new VA examination is necessary in order to determine the pathology of the Veteran's current bilateral knee pain and to obtain an adequate medical opinion as to whether his current bilateral knee disorders found on examination are related to his military service.  In doing so, the examiner should reconcile the opposing medical opinions of record in addition to considering the lay evidence of onset of knee pain in service and continuing symptoms since service.

The Board also notes that the Veteran claims that his bilateral knee pain is the result of parachute jumping while in service.  The service treatment records do indicate that the Veteran was removed from parachute jumping because of his low back pain and scoliosis in December 1977.  These records do not show treatment for any complaints of or injury to the Veteran's knees.  Moreover, the records do not assist in determining the extent to which the Veteran participated in parachute jumps.  The Board notes that the Veteran's military occupational specialty (MOS) was that of a combat engineer and that it appears he was stationed at Fort Bragg, North Carolina, for most of his time in service with an engineer battalion.  The exact circumstances of his service, however, are not clear.  Consequently, the Board finds that a full copy of the Veteran's service personnel records may be helpful in clarifying the circumstances of his service and should be obtained on remand.

Erectile Dysfunction

In a March 2008 statement, the Veteran claimed that he has erectile dysfunction due to pain in both knees and the lower back.  Despite this, when the RO requested a medical opinion, it only asked if the Veteran's erectile dysfunction was caused or chronically increased in severity by bilateral knee arthritis.  The Veteran underwent VA examination in October 2008.  The examiner stated that the etiology of the Veteran's erectile dysfunction is unknown but that it is not in any way related to the Veteran's knee condition because he is not on any medication that is associated with erectile dysfunction.  The examiner did not address whether the Veteran's pain caused by his bilateral knee disorders could cause or aggravate erectile dysfunction.  Nor did he address whether the Veteran's low back pain has caused or aggravated his erectile dysfunction (as he was not asked that question).

The Board further notes that, in his March 2009 Notice of Disagreement, the Veteran further stated that, during his tour of service, he was experiencing erectile dysfunction and thought nothing of it at the time, but that as time went on the problem continued and has become long-term.  He also appears to be alleging that medication, physical training in service, or possibly undiagnosed high blood pressure could have been a contributing factor to his condition.  

Based on the foregoing, the Board finds that another VA examination is necessary to obtain adequate medical opinions as to both direct and secondary service connection theories of entitlement.  

Furthermore, as the Veteran claims that this condition is the result of pain in his low back and knees and as he has separate claims for service connection for those conditions also on appeal, the Board finds that his erectile dysfunction issue must be remanded as those other service connection claims are being remanded and the outcome of those other claims may affect the outcome of this particular claim.  [It would be premature for the Board to render a decision on this claim at this time.]  

Hemorrhoids

The Veteran submitted new VA treatment records from May 2012 directly to the Board in June 2012.  This evidence indicates the Veteran was to have surgery for his service-connected hemorrhoids and needed a colonoscopy beforehand.  Consequently, remand is necessary to obtain any relevant pre- and post-surgical treatment records relating to the Veteran's service-connected hemorrhoids for review in determining whether a compensable disability rating is warranted.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and obtain a complete copy of the Veteran's service personnel records (especially any records relating to the Veteran's parachute jumping while at Fort Bragg, North Carolina).  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

2.  Also, associate with the Veteran's claims file his medical records from the VA Medical Center in Fayetteville, North Carolina from November 2009 to the present, especially those records relating to any 2012 surgery for the Veteran's service-connected hemorrhoids.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

3.  After all additional evidence has been obtained, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Spine Examination - All necessary diagnostic tests and/or studies should be conducted to determine the exact nature of all current disorders of the spine.  After reviewing the file and examining the Veteran, the examiner should render a diagnosis of all current disorders of the spine, to include scoliosis (which was noted upon entry into and separation from military service) and degenerative disc disease of the thoracolumbar spine (which is demonstrated by a May 2005 MRI report).  

(a) If scoliosis of the spine is diagnosed, then the examiner should opine as to whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's period of active service.  [In answering this question, the examiner is hereby informed that "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.] 

(b) As for any diagnosed spine disorder other than scoliosis (to include degenerative disc disease of the thoracolumbar spine), the examiner should opine as to the etiology of such disorder.  In other words, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any such disorder diagnosed had its clinical onset in service or is otherwise related to active duty (including the lumbar strain treated in September 1977 and his in-service parachute jumping).  

The examiner should provide a thorough and complete explanation of the reasons for all opinions provided in the examination report. In rendering the opinions requested, the examiner should consider the Veteran's report of an onset in service and of continuous symptoms since service in addition to other evidence of record (including both medical and lay evidence) supporting the claim.  If the examiner is unable to render an opinion requested without resorting to speculation, then the examiner must so state and provide an explanation of the reason why an opinion cannot be rendered at this time.

Joints Examination - All necessary diagnostic tests and/or studies should be conducted to determine the exact nature of all current disorders of the bilateral knees.  After conducting any necessary testing and examining the Veteran, the examiner should render a diagnosis of all current disorders of the knees, to include osteoarthritis and/or meniscal tear.  

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed disorder of the knees (whether unilateral or bilateral) had its clinical onset in service or is otherwise related to active duty.  The examiner should specifically address the Veteran's contention that his knee pain is the result of parachute jumping while on active duty.  

A detailed explanation of the reasons for the opinion rendered should be given expressed in a legible report with a discussion of the evidence both favorable and unfavorable to the claim, especially the February 2008 positive medical opinion from the Veteran's private orthopedist.  In rendering an opinion, the examiner should consider the Veteran's statements as to an onset of his knee pain in service, as well as having a continuity of symptoms since service.  The examiner should also consider the evidence of post-service occupational and recreational activities, especially as reported at the October 2008 VA examination.  Finally, the examiner should reconcile any differences between his opinion, the opinion rendered by the October 2008 VA examiner, and the February 2008 favorable private medical opinion.  If the examiner is unable to render an opinion requested without resorting to speculation, then the examiner must so state and provide an explanation of the reason why an opinion cannot be rendered at this time.
Genitourinary Examination - After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that that any diagnosed genitourinary disorder had its onset during the Veteran's active duty or is otherwise etiologically or causally related to his active service or any incident therein.  If not, the examiner should opine as to whether it is at least as likely as not (probability greater than 50 percent) that any diagnosed genitourinary disorder was caused or aggravated by the his spine and/or bilateral knee disorders.  The examiner should specifically address the Veteran's contention that his erectile dysfunction is due to the pain he has in his low back and bilateral knees.  

A detailed explanation of the reasons for the opinion rendered should be given expressed in a legible report with a discussion of the evidence both favorable and unfavorable to the claim.  If the examiner is unable to render an opinion requested without resorting to speculation, then the examiner must so state and provide an explanation of the reason why an opinion cannot be rendered at this time.

4.  Thereafter, readjudicate the following claims:
	(a) Entitlement to service connection for a back disorder, to include scoliosis of the spine and degenerative disc disease of the thoracolumbar spine.
	(b) Entitlement to service connection for a right knee disorder.
	(c) Entitlement to service connection for a left knee disorder.
	(d) Entitlement to service connection for erectile dysfunction, to include as secondary to a back and/or bilateral knee disorder.
	(e) Entitlement to a compensable disability rating for service-connected hemorrhoids. 

If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


